Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00329-CV

   SAVASENIORCARE ADMINISTRATIVE SERVICES, L.L.C., SSC Rio Grande City
               Operating Company, L.P. and Mark Anthony West,
                                Appellants

                                               v.

Elias CANTU, Jr., Hector Cantu, Mary Cantu, Cynthia Cantu, Leticia Cantu, Emilio Cantu, and
       Ivar Cantu, Individually and as the Heirs of Maria Maldonado Cantu, Decedent,
                                          Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-13-669
                         Honorable Jose Luis Garza, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the trial court’s April
14, 2014 order overruling objections to an expert report and denying a motion to dismiss is
REVERSED, and this case is REMANDED to the trial court for further proceedings consistent
with this opinion. It is ORDERED that Appellants Savaseniorcare Administrative Services L.L.C.,
SSC Rio Grande City Operating Company L.P., and Mark Anthony West recover their costs of
appeal from Appellees Elias Cantu Jr., Hector Cantu, Mary Cantu, Cynthia Cantu, Leticia Cantu,
Emilio Cantu, and Ivar Cantu, Individually and as the Heirs of Maria Maldonado Cantu, Decedent.

       SIGNED October 22, 2014.


                                                _____________________________
                                                Karen Angelini, Justice